Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
Rejections Withdrawn
		The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

	The rejections of claims under 35 U.S.C. 112(a) are withdrawn.

Response to Amendments
Claim Rejections - 35 USC § 103
Claims 8, 9, 11, 12, 15, 19-21, 23, 25, 27, 28, 33-37, and 39-41 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Cappuccini et al (Cancer Immunol Immunother, 2016, 65: 701-713; 2/15/19 IDS) in view of Deisseroth et al (US 2015/0064209 A1; 3/5/15), Levy et al (US 2015/0118222 A1; 4/30/15), Shimizu et al (Invest New Drugs, 2016, 34: 347-354), Hamanishi et al (Int J Clin Oncol, 2016, 21: 462-473), Ribas et al (Cancer Immunol, Res, 2016, 4(3): 194-203), Mkrtichyan et al (Journal for Immunotherapy of Cancer, 2013, 1(15): 1-9), as evidenced by Guo et al (PLOS ONE, 2014, 9(2)(e89350) 10 pages), Curran et al (PNAS, 2010, 107(9): 4275-4280), Yu et al (Oncoimmunology, 2016, 5(6): e1151594 (12 pages); “Yu1”), Yu et .
This rejection is based on combining cited art of: (1) a known cancer vaccine (Ad-sig-hMUC-1/ecdCD40L) and (2) reagents known to enhance therapeutic effects of cancer vaccines (checkpoint inhibitors such as anti-PD-L1 or anti-PD1 antibodies) that predictably provide additive therapeutic benefit. Claims 8, 9, 11, 12, 15, 19-21, 23, 25, and 33-37 are product claims. Claims 27, 28, and 39-41 are method claims reciting administering the combinations to a patient. 
Cappuccini et al teaches administering a cancer vaccine comprising a tumor antigen induces an antigen-specific CD8+ T-cell immune-stimulatory effect therapeutic response and that the therapeutic response from the vaccine is greatly enhanced by administering a PD-1 blocking antibody (Abstract, in particular). Cappuccini et al cites numerous studies teaching anti-tumor activities of cancer vaccines increase when combined with antibodies blocking PD-1 or PD-L1 (page 711, in particular). PD-1 and PD-L1 blocking antibodies are “active” antibodies as they actively block. Cappuccini et al further teaches a method of treating a patient with STEAP1 positive tumor comprising administering a pharmaceutical immuno-therapy combination of an expression vector encoding a cancer vaccine component comprising a tumor antigen (a STEAP1 tumor antigen) and an anti-PD-1 antibody checkpoint inhibitor component, wherein the combination of components results in greater suppression of cancer growth and greater increase in survival capacity than either component alone (Figure 4 and Abstract, in particular). Cappuccini et al further teaches checkpoint inhibitor treatment (anti-PD-1) alone did not improve survival of tumor challenged mice (page 706, in particular). The method of Cappuccini -positive CD8+ T cells (Abstract and Figure 1, in particular). On page 711, Cappuccini et al further notes a lack of an effect of anti-PD-1 antibody treatment on magnitude of antigen-specific T-cell response in circulation and suggest the observed synergistic effect of the antibody and vaccine could be taking place at the tumor site (same as tumor microenvironment). 
Cappuccini et al does not specifically teach Ad-sig-hMUC-1/ecdCD40L as an expression vector encoding a cancer vaccine component.  However, these deficiencies are made up in the teachings of Deisseroth et al, Levy et al, Shimizu et al, Hamanishi et al, Ribas et al, and Mkrtichyan et al.
Deisseroth et al teaches Ad-sig-hMUC-1/ecdCD40L is an expression vector encoding a cancer vaccine component comprising a tumor antigen and method of therapeutically treating carcinomas expressing MUC-1 (mucin 1) comprising administering the Ad-sig-hMUC-1/ecdCD40L as an expression vector ([0086], in particular). Deisseroth et al further teaches said method wherein the Ad-sig-hMUC-1/ecdCD40L expression vector is administered subcutaneously results in a decreased tumor volume ([0014] and Figure 6, in particular). Deisseroth et al further teaches said method wherein an effective amount of the vector or the 
Levy et al teaches treating cancer in a patient by administering a combination comprising Ad-sig-hMUC-1/ecdCD40L of Deisseroth et al and an immune checkpoint inhibitor ([0336], in particular). Levy et al further identifies anti-PD-1 (including “pembrolizumab”) and anti-PD-L1 antibodies as immune checkpoint inhibitors ([0144], in particular).
Shimizu et al teaches carcinoma patients therapeutically benefit from administration of antibodies blocking PD-1 (“pembrolizumab” of Levy et al) at doses of 2 or 10 mg/kg every two weeks by infusion (Abstract, in particular). 

Ribas et al teaches carcinoma patients therapeutically benefit from intravenous administration of antibodies blocking PD-1 (“pembrolizumab” of Levy et al) at doses of 2 or 10 mg/kg every two weeks (page 195, in particular). Ribas et al further teaches administration of the anti-PD-1 antibodies intratumorally (within the tumor microenvironment) increasing percentages of CD8+ T cells and myeloid-derived suppressor cells (Abstract, in particular).
Mkrtichyan et al, cited by Cappuccini et al, demonstrates cancers that are relatively non-responsive to checkpoint-inhibitor treatment (“aPD-1”) monotherapy wherein the checkpoint-inhibitor treatment alone does not induce infiltration of CD8+ T cells (Figures 2-3, in particular). However, treating said cancers by administering a combination of a PD-1 inhibitor and anti-tumor antigen cancer vaccine (“Lm-LLO-E7 + aPD-1”) demonstrates great therapeutic benefit wherein the PD-1 inhibitor greatly enhances the therapeutic potency of the vaccine by two-fold, the antigen-specific immune response by two-fold, and the level of tumor-infiltrated CD8+ T cells by two-fold within the tumor microenvironment (Figures 2-3, in particular). Mkrtichyan +Gr-1+ myeloid-derived suppressor cells (MDSC) in the tumor microenvironment by half (Figure 4, in particular). Mkrichyan et al further teaches (1) PD-L expressed on T cells, (2) PD-L1 and/or PD-L2 as PD-L ligands expressed on tumor cells, and (3) PD-L/PD-L1 and PD-L/PD-L2 interactions inhibit T cell immunity (left column page 2, in particular). Figure 2 of Mkrtichyan et al demonstrates co-administration of a vaccine (Lm-LLO-E7) enhances the antitumor effect of anti-PD1 checkpoint inhibitor antibodies.
One of ordinary skill in the art would have been motivated with an expectation of success to perform a combined method of inducing an immune-stimulatory effect therapeutic response and therapeutically treating any subject with MUC-1 positive carcinoma cells expressing PD-L1, including a MUC-1 positive carcinoma that is non-responsive to checkpoint inhibitors alone (including a lack of inducing tumor infiltration of CD8+ T cells when a checkpoint inhibitor is administered alone), comprising administering to said subject a pharmaceutical immuno-therapy combination of Levy et al comprising the Ad-sig-hMUC-1/ecdCD40L construct of Deisseroth et al subcutaneously as taught by Deisseroth et al and the anti-PD-1 antibody of Cappuccini et al, optionally substituted with an anti-PD-L1 antibody of the cited references, administered by infusion as taught by Deisseroth et al or Shimizu et al because Levy et al teaches treating cancer by administering the combination of Levy et al comprising Ad-sig-hMUC-1/ecdCD40L and a checkpoint inhibitor such as an anti-PD-1 antibody, the construct of Deisseroth et al functions as a cancer vaccine targeting MUC-1 positive tumors by inducing expansion of CD8 cytotoxic T cell lymphocytes competent to recognize and kill cells expressing MUC1 and Cappuccini et al cites numerous studies, including Mkrtichyan et al, teaching anti-
Further, one of skill in the art would be motivated with an expectation of success to optimize the combined method by performing the combined method wherein components of the combined method are administered at just any doses, by any routine route of administration, and with just any dose schedules (including comprising intravenous infusion of 2 or 10 mg/kg of anti-PD-1 antibody “pembrolizumab” every two weeks as taught by cited references; including administering the vaccine of Deisseroth et al in multiple boosts 1-12 weeks apart as taught by Deisseroth et al; and including the schedule of Cappuccini et al of 
In particular regards to claim 20, one of ordinary skill in the art would have been motivated with an expectation of success to gather a combination of just any number (including 10) of vaccine components of the combined method and just any number (including 10) checkpoint inhibitor components of the combined method in order to provide therapeutic benefit to multiple (including 10) patients with the combined method.
Further, one of skill in the art would predict administering the Ad-sig-hMUC-1/ecdCD40L construct in combination with the anti-PD-1 (or anti-PD-L1) constructs would result in an immune response of a greater increase in number of CD8+ T cells and number (and percentage) of CD8+ T cells against MUC-1 than either construct alone because the Ad-sig-hMUC-1/ecdCD40L construct specifically stimulates the T-cell response of generation of CD8+ T cells against MUC-1 ([0083]-[0088] of Deisseroth et al, in particular) and anti-PD-1 (and anti-PD-L1) constructs are known to function as inhibitors of checkpoint inhibition by inhibiting interaction between PD-1 and PD-L1 that results in an enhanced T-cell response (Figure 1 of Hamanishi et al, in particular). Therefore, the ability of the anti-PD-1 (an anti-PD-L1) constructs to enhance generation of T cells against a co-administered vaccine antigen predictably results in an immune response of a greater increase in number of CD8+ T cells and number (and percentage) of CD8+ T cells against MUC-1 than either construct alone. Further, Mkrtichyan et al 
While it is the examiner’s interpretation that “cold” tumors are those which are not infiltrated with immune cells (such as tumor infiltrating CD8 effector T cells) and “hot” tumors are those that are infiltrated with immune cells, the cited references do not specifically describe tumors using the terms “cold” or “hot”. However, Cappuccini et al cites numerous studies teaching anti-tumor activities of cancer vaccines increase when combined with antibodies blocking PD-1 or PD-L1 (page 711, in particular) and the Ad-sig-hMUC-1/ecdCD40L vaccine construct and immune checkpoint inhibitors are each taught to generate CD8+ immunity (see [0014] and [0085]-[0089] of Deisseroth et al and Abstract of Ribas et al, in particular). Mkrtichyan et al further demonstrates treating cancer by administering a combination of a PD-1 inhibitor and anti-tumor antigen vaccine, resulting in an increased antigen-specific immune response and increased level of tumor-infiltrated CD8+ T cells within the tumor microenvironment (Figures 2-3, in particular). It is again noted Hamanishi et al teaches PD-1 is mainly expressed on activated T cells, negatively regulating the T cells’ antitumor effect, and PD-L1 is expressed on tumor cells (page 462, in particular). Hamanishi et al further teaches PD-L1 engages with PD-1 to inhibit proliferation and cytokine production of T cells and inhibition of the interaction between PD-1 and PD-L1 by administered anti-PD-L1 or anti-PD-1 antibodies within the tumor microenvironment enhances T cell response and mediates antitumor activity within the tumor microenvironment. The anti-PD-L1 or anti-PD-1 antibodies of the combined method in combination with a cancer vaccine predictably result in responses such as (i) 
In regards to the recited products to be able to decrease CD11b+ cells, decreases in CD11b+ myeloma cells are known to occur in response to treatment with anti-checkpoint inhibitor antibodies of the combined method (see: CD45+CD11b+Gr-1+ MDSC of Figure 4 of Mkrtchyan et al; CD11b+GR-1+ MDSC Figure 2 of Guo et al; CD11b+arginase-1+ MDSC of Figure 4 and CD11b+ MDSC of Fig S7B of Curran et al; CD11b+ MDSCs of Figure 5E of Yu1; and CD11b+Gr1+ MDSCs of Figure 4A and S71 and CD11b+ MDSCs of Figure 4C and Fig S7B of Yu2). Because checkpoint inhibitor therapies are known to reduce CD11b+ MDSCs in tumors, it is reasonably predictable that products of the combined method, the checkpoint inhibitor antibodies and the vaccine of Deisseroth et al, reduce total population of CD11b+ MDSCs in tumors as claimed. Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. See MPEP 2143.02. Further, the examiner takes the position that the reduction in CD11b positive cells is not a property having a significance equal to or greater than that of the expected property of a predicted therapeutic effect of the immuno-therapeutic combinations. Therefore, recitation that the immuno-therapeutic compositions have the property of being able to reduce CD11b positive cells is not sufficient to rebut obviousness of 
In regards to claims reciting “antigen non-specific checkpoint inhibitory antibody therapy”, the anti-PD-L1 and anti-PD-1 antibodies of the combined method are antigen non-specific checkpoint inhibitory antibody therapies because the antibodies target interactions between PD-L1 and PD-1 and do not target tumor antigens (also see definition of “antigen non-specific” at the first full paragraph of page 7 of the instant specification).
Further, anti-PD-L1 and anti-PD-1 antibodies of the combined method each have the capacity to generate an immune response to prolong survival in an individual when administered as a monotherapy (see page 464 of Hamanishi et al and Abstract of Topalian et al, in particular). Further, the ability of monotherapy with the Ad-sig-hMUC-1/ecdCD40L construct of Deisseroth et al to decrease tumor volume (Figure 6 of Deisseroth, in particular) indicates the construct has the ability to prolong survival. Further, the instant claims (see claim 8, for instance) defines the Ad-sig-hMUC-1/ecdCD40L construct of Deisseroth et al as a construct that has the ability to prolong survival. Further, reduction in tumor volume and increases in overall survival are predicted when administering combinations of the checkpoint antibodies (anti-PD-L1 and anti-PD-1 antibodies) and the tumor-targeted vaccines (Ad-sig-hMUC-1/ecdCD40L construct of Deisseroth et al) of the combined method because Mkrtichyan et al teaches decreases in tumor volume and a massive increase in overall survival by administering a combination of checkpoint antibodies and tumor-targeted vaccine as compared to administration of either component alone (Figure 2, in particular).

Further, the Ad-sig-hMUC-1/ecdCD40L construct of Deisseroth et al of the combined method has the capacity as a monotherapy to generate an immune response to suppress tumor growth (Figure 6 of Deisseroth et al, in particular). Mkrtichyan et al further teaches the anti-PD-1 antibodies of the combined method have the capacity as a monotherapy to generate an immune response to suppress tumor growth (Figure 2B, in particular). Further, it is reasonably predictable that combined administration of recited checkpoint inhibitors (such as anti-PD-1 antibodies and anti-PD-L1 antibodies) and the recited tumor vaccine (the Ad-sig-hMUC-1/ecdCD40L construct of Deisseroth et al) combine to reduce tumor growth greater than either component administered alone as a monotherapy because administered anti-PD-1 or anti-PD-L1 antibodies within the tumor microenvironment enhance T cell response and mediate antitumor activity (page 462 and Figure 2 of Hamanishi et al, in particular) and the T cell response of Deisseroth et al is killing tumor cells expressing MUC1 ([0088], in particular). Enhancing killing of tumor cells by administering checkpoint antibodies (anti-PD-L1 and anti-PD-1 antibodies) and the tumor-targeted vaccine would predictably result in enhanced suppression 
In regards to claims reciting “and make less likely destruction of non-cancerous tumor tissue in the individual”, the Ad-sig-hMUC-1/ecdCD40L construct of Deisseroth et al specifically targets destruction of tumor cells by targeting the tumor antigen MUC-1 on the tumor tissue ([0088] of Deisseroth et al, in particular) and is predictably less likely to destroy non-cancerous tumor tissue than a therapeutic promiscuous reagent that does not specifically target a tumor antigen (such as MUC-1) on tumor tissue.
In regards to claims reciting the administered treatments “biologically interact with each other”, the specification does not specifically disclose what is meant by treatments that “biologically interact with each other”. The examiner takes the position that the administered treatments predictably biologically interact with each other because the administered anti-PD-L1 or anti-PD1 antibodies biologically enhance the therapeutic benefit of the administered vaccine because anti-PD-L1 or anti-PD1 antibodies are known to enhance therapeutic benefits of vaccines in vivo (abstract of Cappuccini et al and Figures 2-3 of Mkrtichyan et al).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	While it is not unexpected that the recited combinations reduce CD11b positive cells, the prior art would not motivate one of skill in the art to determine the percentage of CD11b positive cells in a tumor tissue sample of a patient after administering the combinations to the patient. Therefore, in an effort to expedite prosecution, it is again noted method claims could be obviated from the rejections below if claim 27 were amended to require one performing the claimed method to (1) administer the treatments to the patient and (2) determine the percentage CD11b positive cells in a tumor tissue sample of the patient after the treatments.
	In the Reply of 2/9/22, Applicant amended claims 19, 27, and 33 to recite that the combination of the recited vaccine and the recited checkpoint inhibitor increase the magnitude of an anti-tumor immune response and argues the claims are non-obvious.
	The amendments to the claims and the arguments found in the Reply of 2/9/22 have been carefully considered, but are not deemed persuasive. A combination of recited anti-tumor vaccine and recited checkpoint inhibitor predictably increases the magnitude of an anti-tumor immune response when performing the combined method because Cappuccini et al cites numerous studies teaching anti-tumor activities of cancer vaccines increase when combined with antibodies blocking PD-1 or PD-L1 (page 711, in particular). Mkrtichyan et al, cited by Cappuccini et al, demonstrates cancers that are relatively non-responsive to checkpoint-inhibitor treatment (“aPD-1”) monotherapy wherein the checkpoint-inhibitor treatment alone does not induce infiltration of CD8+ T cells (Figures 2-3, in particular). However, treating said cancers by administering a combination of a PD-1 inhibitor and anti-tumor antigen cancer vaccine (“Lm-LLO-E7 + aPD-1”) demonstrates great therapeutic benefit wherein the PD-1 inhibitor greatly enhances the therapeutic potency of the vaccine by two-fold, the antigen-specific immune response by two-fold, and the level of tumor-infiltrated CD8+ T cells by two-fold within the tumor microenvironment (Figures 2-3, in particular). Further, as evidenced by the following additional references, a combination of an anti-tumor vaccine and recited checkpoint inhibitor predictably increases the magnitude of an anti-tumor immune response:
	(1) pages 204-206 of Kleponis et al (Cancer Biol Med, 2015, 12: 201-208);

	(3) Figure 5 of Rekoske et al (Cancer Immunol Res, 2015, 3(8): 946-955);
	(4) Figures 6-7 of Rice et al (Cancer Gene Therapy, 2015, 22: 454-462); and
	(5) Figures 2-4 of Antonios et al (JCI Insight, 2016, 1(10): e87059).

Claim Rejections - 35 USC § 103
Claims 8, 9, 11, 12, 15, 19-21, 23, 25, and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al (US 2015/0118222 A1; 4/30/15).
Levy et al teaches treating cancer in a patient by administering a combinations comprising Ad-sig-hMUC-1/ecdCD40L and an immune checkpoint inhibitor ([0336], in particular). 
[0336]: “In some embodiments, a TEC inhibitor (e.g. ITK inhibitor or BTK inhibitor such as ibrutinib) and an immune checkpoint inhibitor are administered in combination with an anticancer agent such as for example a cancer vaccine. In some instances, a cancer vaccine is a peptide-based vaccine, a nucleic acid based vaccine, a cell-based vaccine, a virus-based or viral fragment based vaccine, an antibody or antibody fragment based vaccine, or an antigen presenting cell (APC) based vaccine (e.g. dendritic cell based vaccine). Exemplary cancer vaccines include Gardasil.RTM., Cervarix.RTM., sipuleucel-T (Provenge.RTM.), NeuVax.TM., HER-2 ICD peptide-based vaccine, HER-2/neu peptide baccine, AdHER2/neu dendritic cell vaccine, HER-2 pulsed DC1 vaccine, Ad-sig-hMUC-1/ecdCD40L fusion protein vaccine, MVX-ONCO-1, hTERT/survivin/CMV multipeptide vaccine, E39, J65, P10s-PADRE, rV-CEA-Tricom, GVAX.RTM., Lucanix.RTM., HER2VRP, AVX901, ONT-10, ISA101, ADXS11-001, VGX-3100, INO-9012, GSK1437173A, BPX-501, AGS-003, IDC-G305, HyperAcute.RTM.-Renal (HAR) immunotherapy, Prevenar13, MAGER-3.A1, NA17.A2, DCVax-Direct, latent membrane protein-2 (LMP2)-loaded dendritic cell vaccine (NCT02115126), HS410-101 (NCT02010203, Heat Biologics), EAU RF 2010-01 (NCT01435356, GSK), 140036 (NCT02015104, Rutgers Cancer Institute of New Jersey), 130016 (NCT01730118, National Cancer Institute), MVX-201101 (NCT02193503, Maxivax SA), ITL-007-ATCR-MBC (NCT01741038, Immunovative Therapies, Limited), CDR0000644921 (NCT00923143, Abramson cancer center of the University of Pennsylvania), SuMo-Sec-01 (NCT00108875, Julius Maximilians Universitaet Hospital), or MCC-15651 (NCT01176474, Medarex, Inc, BMS).”

Levy et al further identifies anti-PD-1 (including “pembrolizumab”) and anti-PD-L1 antibodies as immune checkpoint inhibitors ([0144], in particular).
Levy et al does not highlight specifically recited characteristics of the combination of Ad-sig-hMUC-1/ecdCD40L vaccine of Levy et al and checkpoint inhibitors (including anti-PD-1, including “pembrolizumab”) of Levy et al. However, as defined by the instant specification (and as evidenced by references cited in the above rejection), Ad-sig-hMUC-1/ecdCD40L and immune checkpoint inhibitors (including anti-PD-1 and anti-PD-L1 antibodies) of Levy et al have the recited characteristics of the claimed products. It is noted the claims recite intended uses of combination of Ad-sig-hMUC-1/ecdCD40L vaccine of Levy et al and checkpoint inhibitors (including anti-PD-1, including “pembrolizumab”) of Levy et al. The combinations of Levy are equivalent to combinations that are intended to be used as recited by the claims.
Further, one of ordinary skill in the art would have been motivated with an expectation of success to gather a combination of just any number (including 10) Ad-sig-hMUC-1/ecdCD40L vaccine components of Levy et al and just any number (including 10) checkpoint inhibitor components (including anti-PD-1, including “pembrolizumab”) of Levy et al in order to treat multiple (including 10) patients of Levy et al with a combination treatment of Levy et al because Levy et al teaches treating cancer in a patient by administering a combination comprising Ad-sig-hMUC-1/ecdCD40L and an immune checkpoint inhibitor ([0336], in particular), Levy et al identifies anti-PD-1 (including “pembrolizumab”) and anti-PD-L1 antibodies as immune checkpoint inhibitors ([0144], in particular), treatment of Levy et al is to be administered to numerous cancer patients ([0599]-[[0600], in particular), and a combination of numerous vaccine components and checkpoint inhibitor components (including 10 of each) provides the 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 2/9/22, Applicant amended claims 19 and 33 to recite that the combination of the recited vaccine and the recited checkpoint inhibitor increase the magnitude of an anti-tumor immune response and argues the claims are non-obvious.
	The amendments to the claims and the arguments found in the Reply of 2/9/22 have been carefully considered, but are not deemed persuasive. As evidenced by the following additional references, a combination of an anti-tumor vaccine and recited checkpoint inhibitor predictably increases the magnitude of an anti-tumor immune response:
	(1) Cappuccini et al (Cancer Immunol Immunother, 2016, 65: 701-713; 2/15/19 IDS) cites numerous studies teaching anti-tumor activities of cancer vaccines increase when combined with antibodies blocking PD-1 or PD-L1 (page 711, in particular);
	(2) Mkrtichyan et al (Journal for Immunotherapy of Cancer, 2013, 1(15): 1-9), cited by Cappuccini et al, demonstrates cancers that are relatively non-responsive to checkpoint-inhibitor treatment (“aPD-1”) monotherapy wherein the checkpoint-inhibitor treatment alone does not induce infiltration of CD8+ T cells (Figures 2-3, in particular). However, treating said 
	(3) pages 204-206 of Kleponis et al (Cancer Biol Med, 2015, 12: 201-208);
	(4) Figure 2 of Soares et al (J Immunother, 2015, 38(1): 1-11);
	(5) Figure 5 of Rekoske et al (Cancer Immunol Res, 2015, 3(8): 946-955);
	(6) Figures 6-7 of Rice et al (Cancer Gene Therapy, 2015, 22: 454-462); and
	(6) Figures 2-4 of Antonios et al (JCI Insight, 2016, 1(10): e87059).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN E AEDER/Primary Examiner, Art Unit 1642